DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.

Claim Objections
Claim(s) 1, 4, 6-13, 15-19 and 22-23 is/are objected to because of the following informalities:  
In claim 1, “the substrate film” recited in lines 5, 12-13, 22, 25, 27, 30-31 and 37 should read “the flexible substrate film” and “the traces” in line 5 should read “the conductive traces”, in order for the claim languages to be consistent throughout the claim.  Moreover in line 23 “aggregate substrates” should read “aggregate substrate”.  Claim(s) 4, 6-13, 15-19 and 22-23 which either directly or indirectly depend from claim 1 and which inherit issues of claim 1 are objected to for similar reasons. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 4, 6-13, 15-19 and 21-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, as currently presented the claim recites “a plurality of conductive traces of conductive ink … the plurality of conductive traces … defining a plurality of conductors and a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit” twice (in lines 5-7 and 18-21).  It is unclear whether the second recited “plurality of conductive traces of conductive ink … defining a plurality of conductors and a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit” were intended to relate back to the “plurality of conductive traces of conductive ink … the plurality of conductive traces … defining a plurality of conductors and a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit” recited in lines 5-7 or set forth an additional, for example, second plurality of conductive traces of conductive ink defining a plurality of second conductors and a plurality of second conductive contact areas for contacts of at least second electronic surface-mountable integrated circuit.  Moreover, as currently presented the claim requires “providing drops of substantially non-conductive adhesive to only electronic surface-mountable integrated circuit attachment locations on the substrate film prior to mounting thereon the at least one electronic surface-mountable integrated circuit”.  It is not clear, however, where and on what the at least one electronic surface-mountable integrated circuit is mounted since the adhesive is provided to a plurality attachment locations and if the term “thereon” is referring to the attachment locations or the substantially non-conductive adhesive.  Namely, it is unclear if the term “thereon” is indicating that the at least one electronic surface-mountable integrated circuit is mounted to a plurality of attachment locations or the substantially non-conductive adhesive or is mounted to the at least one electronic surface-mountable integrated circuit attachment location using the substantially non-conductive adhesive.  Lastly, as currently presented the claim requires “stacking at least the substrate film and the at least one further substrate film to form an aggregate substrate at least locally on an initial substrate”.  It is unclear, however, what is covered by the phrase “at least locally” and which substrate is considered the recited “initial substrate”.  Specifically, it is not clear which substrate (e.g. the flexible substrate film, the further substrate film or a substrate other than the flexible substrate film or the further substrate) is considered the initial substrate and in which place, area or location of that substrate are the aggregate substrates are formed, and the specification does not provide any description thereof.  For the purpose of the examination it will be assumed that a second plurality of conductive traces of conductive ink defining a plurality of second conductors and a plurality of second conductive contact areas for contacts of at least a second electronic surface-mountable integrated circuit are printed on the at least one further substrate film and that stacking the flexible substrate film and the at least one further substrate film results in an aggregate substrate.  Moreover, for the purpose of the examination it will be assumed that the drops of substantially non-conductive adhesive are provided to only at least one electronic surface-mountable integrated circuit attachment location prior to mounting on the non-conductive adhesive provided in the attachment location of the at least one electronic surface-mountable integrated circuit, the at least one electronic surface-mountable integrated circuit.  Claim(s) 1, 4, 6-13, 15-19 and 22-23 which either directly or indirectly depend from claim 1 and which inherit issues of claim 1 are rejected for similar reasons. 
Regarding claim 21, as currently presented the claim recites “conductive traces of conductive ink … defining a plurality of conductors and a plurality of conductive contact areas” and “at least one electronic surface-mountable integrated circuit twice (in lines 2-3 and 14-16 and lines 5-6 and 16-17).  It is unclear whether the second recited “conductive traces … defining a plurality of conductors and a plurality of conductive contact areas” and second recited “at least one electronic surface-mountable integrated circuit” were intended to relate back to the “conductive traces … defining a plurality of conductors and a plurality of conductive contact areas” recited in lines 2-3 and the “at least one electronic surface-mountable integrated circuit” recited in lines 5-6 or set forth an additional, for example, second conductive traces defining a plurality of second conductors and a plurality of second conductive contact areas and at least second electronic surface-mountable integrated circuit.  Furthermore, as currently presented the claim requires that “drops of substantially non-conductive adhesive [be] provided to only electronic surface-mountable integrated circuit attachment locations on the substrate film prior to mounting thereon the at least one electronic surface-mountable integrated circuit”.  It is not clear, however, where the at least one electronic surface-mountable integrated circuit is mounted since the adhesive is provided to a plurality attachment locations and if the term “thereon” is referring to the attachment locations or the substantially non-conductive adhesive.  Namely, it is unclear if the at least one electronic surface-mountable integrated circuit is mounted to a plurality of attachment locations, the substantially non-conductive adhesive or is mounted to the at least one electronic surface-mountable integrated circuit attachment location using the substantially non-conductive adhesive.  Moreover, as currently presented the claim requires that “the flexible substrate and the at least one further substrate film [be] stacked to form an aggregate substrate at least locally on an initial substrate”.  It is unclear, however, what is covered by the phrase “at least locally” and which substrate is considered the recited “initial substrate”.  Specifically, it is not clear which substrate (e.g. the flexible substrate film, the further substrate film or a substrate other than the flexible substrate film or the further substrate) is considered the initial substrate and in which place, area or location of that substrate are the aggregate substrates are formed.  Finally, there is insufficient antecedent basis for “the substrate film” recited in lines 5 and 27 and “the substrate” recited in lines 8, 9, 11, 13, 21 and 23.  For the purpose of the examination it will be assumed that the second recited conductive traces defining plurality of conductors and plurality of contact areas are referring to second conductive traces defining a plurality of second conductors and a plurality of second conductive contact areas and that the second recited at least one electronic surface-mountable integrated circuit is referring to a second electronic surface-mountable integrated circuit and that the stacked flexible substrate and the at least one further substrate film form an aggregate substrate.  Moreover, for the purpose of the examination it will be assumed that “the substrate film” and “the substrate” are referring back to “the flexible substrate” and that drops of substantially non-conductive adhesive are provided to only at least one electronic surface-mountable integrated circuit attachment location prior to mounting thereon (on the non-conductive adhesive provided in the attachment location of the at least one electronic surface-mountable integrated circuit) the at least one electronic surface-mountable integrated circuit.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-13, 15-19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (US 2009/0108985, hereinafter “Haag,” previously cited) in view of De Vaan et al. (US 2016/0316570, hereinafter “De Vaan,” previously cited), Hodrinsky et al. (US 2013/0153935, hereinafter “Hodrinsky,” previously cited), Chen et al. (US 2013/0240252, hereinafter “Chen,” previously cited), Merz (US 2013/0342592, hereinafter “Merz,” previously cited) and Rönkä et al. (US 2012/0038593, hereinafter “Rönkä”, previously cited).
Regarding claim 1, Haag teaches in Fig. 1 (shown below) and related text, a method for manufacturing an electronic product (20, ¶[0032]), comprising: 
providing a flexible substrate film (22, Fig. 1 and ¶[0032], where it is noted that according ¶[0054] of the instant application as published polycarbonate (PC) substrate disclosed by Haag is considered a flexible substrate film); 
printing a plurality of conductive traces of conductive ink on the flexible substrate film, the traces defining a plurality of conductors (e.g. 44, 46, 48 and 50, Figs. 1, 2A and ¶¶[0034], [0037] and [0039]), wherein the conductive ink is a polymer thick film paste (i.e. it is noted that the conductive ink, such as, DuPont Silver Conductor 5096 disclosed by Haag is polymer thick film paste as evidenced by “Polymer SilverSelector Guide,” DuPont, Sept. 29, 2005  and “DuPont Conductive Silver Compositions for General Purpose Air-Dry Application Technical Data Sheet,” previously cited); 
disposing the at least one electronic component on the flexible substrate film (e.g. LEDs, ¶[0038]); 
after disposing the at least one electronic component on the flexible substrate film, thermoforming the substrate film (¶¶[0040]-[0046]); and 
securing a physical connection between the at least one electronic component and the flexible substrate film (Abstract and ¶¶[0048]-[0051]);
wherein at least part of the flexible substrate film and the at least one electronic component thereon are overmolded to at least partly encapsulate the at least one electronic component in molded material (Haag, Abstract and ¶¶[0048]-[0051]), the molded material being plastics (Haag, ¶[0049]), to protect and further secure the at least one electronic component.

    PNG
    media_image1.png
    505
    738
    media_image1.png
    Greyscale


Haag, however, does not explicitly teach that the flexible substrate film has a thickness in the order of magnitude of tenths of millimeters or less.  Haag, also, does not explicitly teach that conductive traces define a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit, along with the plurality of conductors, and that the contacts of the at least one electronic surface-mountable integrated circuit meet the plurality of conductive contact areas when the conducive areas are still wet to establish an electrical connection therebetween and to retain the at least one electronic surface-mountable integrated circuit in place.  Furthermore, Haag does not explicitly teach that drops of substantially non-conductive adhesive are provided to only electronic component attachment locations on the substrate film prior to mounting thereon the at least one electronic surface-mountable integrated circuit and that the at least one electronic surface-mountable integrated circuit is disposed on the substrate film after the substantially non-conductive adhesive is provided, wherein the substantially non-conductive adhesive is provided to secure the at least one component mechanically to the substrate film.  Moreover, Haag does not explicitly teach that at least one further substrate film is provided and that a plurality of conductive traces of conductive ink are printed on the at least one further substrate film, the plurality of conductive traces of the at least one further substrate film defining a plurality of conductors and a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit and tha2 of 15Amendment dated November 30, 2021Application No.: 14/198,833t Attorney Docket No.: 44605-12at least the substrate film and the at least one further substrate film are stacked to form aggregate substrates at least locally on an initial substrate and, as a result, that the aggregate substrate comprising the flexible substrate film and the at least one further substrate film are thermoformed after the at least one electronic surface-mountable integrated circuit is disposed on the flexible substrate.  Finally, Haag does not explicitly teach that thermoforming includes 3D forming of the substrate film after curing the conductive ink.
De Vaan, in a similar field of endeavor, teaches in Figs. 1, 2a-2c (shown below) and related text, a method for manufacturing an electronic product that includes printing a plurality of conductive traces of conductive ink on a substrate film (step S2, Fig. 1, 3, Fig. 2b and ¶¶[0027]-[0029]), the plurality of traces defining a plurality of conductors and a plurality of conductive contact areas (Fig. 2b) for contact of at least one electronic surface-mountable integrated circuit (4, Fig. 2b and ¶[0029], where it is noted the electronic component disclosed by De Vaan is considered an integrated circuit as it comprises one or more SSL dies having one or more SSL devices) and disposing the at least one electronic surface-mountable integrated circuit on the substrate film so that the contacts of the at least one electronic surface-mountable integrated circuit meet the plurality of conductive contact areas when the plurality of conducive contact areas are still wet to establish an electrical connection therebetween and to retain the at least one electronic surface-mountable integrated circuit in place (¶¶[0031]-[0036]) in order to form a non-planar electronic product at a reduced cost using an improved method of manufacturing (¶¶[0003] and [0005]).  De Vaan also teaches providing an adhesive on the substrate film at the electronic surface-mountable integrated circuit attachment locations (step S4, Fig. 1), wherein the adhesive is provided to secure the at least one electronic surface-mountable integrate circuit mechanically to the substrate film (¶[0031]).  To the extent that De Vaan does not explicitly teach that the adhesive is substantially non-conductive and is provided prior to disposing of the at least one electronic surface-mountable integrated circuit on the substrate film, providing non-conductive adhesive in the method disclosed by De Vaan prior to disposing of the at least one electronic surface-mountable integrated circuit on the substrate film would be obvious to one or ordinary skill in the art and is well-known in the art as evidenced by Hodrinsky.  Specifically, Hodrinsky teaches that providing drops of adhesive that is substantially non-conductive (507, Fig. 5, step (a) and ¶¶[0044], [0053]-[0054]) to only electronic component attachment locations (Fig. 5, step (a) and ¶¶[0053]-[0054]) prior to disposing of the at least one electronic surface-mountable component (500, Fig. 5 and ¶¶[0043]) and [0053]) on the substrate (Fig. 5, step (b)) is an alternative to a method that involves disposing the electronic surface-mountable component prior to providing the adhesive (Fig. 4, ¶¶[0048]-[0049]) in order to secure the at least one electronic surface-mountable component to the substrate (¶[0048]).



    PNG
    media_image2.png
    818
    364
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    859
    461
    media_image3.png
    Greyscale



Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to print a plurality of conductors and a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit as disclosed by De Vaan as part of printing of the plurality of conductive traces of conductive ink disclosed by Haag and to dispose the at least one electronic surface-mountable integrated circuit on the substrate film so that the contacts of the at least one electronic surface-mountable integrated circuit meet the plurality of conductive contact areas when the plurality of conducive areas are still wet in order to establish an electrical connection therebetween and to retain the at least one electronic surface-mountable component in place, as well as, to provide drops of a substantially non-conductive adhesive to only electronic component attachment locations on the substrate film prior to disposing of the at least one electronic surface-mountable integrated circuit as disclosed by Hodrinsky and Rönkä in order to form a non-planar  electronic product at a reduced cost using an improved method of manufacturing.
Moreover, Chen in a similar field of endeavor, teaches in Figs. 2-4 and related text teaches curing conductive traces of conductive ink (221, Fig. 3 and ¶[0024]) prior thermoforming the substrate film into 3D shape in order to, for example, prevent ink running off the 3D object formed by thermoforming (Merz, ¶[0008]).
Thus, since the prior art teaches all of the claimed method steps, executing such steps would have been within the capabilities of one of ordinary skill in the art in order to obtain noted benefits, and, as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to cure conductive traces of conductive ink prior thermoforming the substrate film into 3D shape as disclosed by Chen in the method disclosed by the combined teaching of Haag, De Vaan, Hodrinsky and Rönkä in order to prevent ink running off the 3D object.
Furthermore, Rönkä, in a similar field of endeavor, teaches a method of manufacturing an electronic product similar to that disclosed by  Haag, De Vaan, Hodrinsky, Chen and Merz that includes using a flexible substrate film made from some of the same materials as those disclosed in the instant application, wherein the flexible substrate film thickness may be within 50 to 500 µm (i.e. 0.05 to 0.5  millimeters, ¶[0056]), which covers the claimed range of tenths of a millimeter or less, in order to meet specific design requirements and/or requirement for a desired application (¶[0056]).  Moreover, Rönkä, also teaches that during manufacturing of the electronic product, plurality of conductive traces of conductive ink defining a plurality of conductors and a plurality of conductive contact areas can be formed on multiple substrate films that can be stacked to form an aggregate substrate (¶¶[0063]-[0072]) prior to further subjecting them to various treatments of the manufacturing process depending on specific design requirements (¶[0063]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the flexible substrate having the thickness disclosed by Rönkä, in the method of manufacturing the electronic product disclosed by the combined teaching of Haag, De Vaan, Hodrinsky, Chen and Merz, in order to meet specific design requirements and/or requirement for a desired application.  Moreover, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to provide at least one further substrate film and print a plurality of conductive traces of conductive ink on the at least one further substrate film, where the plurality of conductive traces of the at least one further substrate film define a plurality of conductors and a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit and to further stack Attorney Docket No.: 44605-12at least the flexible substrate film and the at least one further substrate film to form aggregate substrates at least locally on an initial substrate, as disclosed by Rönkä, in the method of manufacturing the electronic product disclosed by the combined teaching of Haag, De Vaan, Hodrinsky, Chan and Merz in order to meet specific design requirements for the electronic product.  It is noted that once the flexible substrate film and the at least one further substrate film are stacked to form the aggregate substrates, the aggregate substrates would be thermoformed in the subsequent step.
Regarding claim 4 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses that the molded material covers or also encapsulates the substrate film partially or wholly (Haag, ¶¶[0048]-[0051] and Rönkä, Fig. 3a and ¶¶[0055] and[0073]).
Regarding claim 6 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the ink is substantially non-adhesive (i.e. it is noted that since the conductive inks disclosed by Haag (¶[0035]) and De Vaan (¶[0027]) include some of the same materials as those disclose by the applicant (¶¶[0048]-[0050] of the instant specification as published) such materials would be considered substantially non-adhesive). 
Regarding claim 7 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the ink is passive and non-aggressive in terms of penetration capability to a predetermined adjacent material (i.e. it is noted that since the conductive inks disclosed by Haag (¶[0035]), De Vaan (¶[0027]) and Rönkä, (¶[0067]) include some of the same materials as those disclose by the applicant (¶¶[0048]-[0050] of the instant specification as published) such materials would be considered passive and non-aggressive).
Regarding claim 8 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä has been discussed above in the rejection of claim 1.  Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä, however, do not explicitly teach that the sheet resistivity of the ink is equal or lower than about 80 mOhm/sq at about 10 um print thickness.  Nonetheless, varying trace thicknesses that leads to a specific sheet resistivity based on an application is well known in the art as evidenced by "DuPont Conductive Sliver Compositions for General Purpose Air-Dry Application Technical Data Sheet,” page 2.  Additionally, since Haag and De Vaan disclose some of the same materials for the conductive inks as those disclosed by the Applicant, a trace of about 10 µm thick would necessarily have the sheet resistivity of 80 mOhm/sq.  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a trace of about 10 µm having a sheet resistivity of 80 mOhm/sq based on a desired application.
Regarding claim 9 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the ink and/or the at least one surface-mountable integrated circuit is dried, heated, and/or cured after positioning the at least one surface-mountable integrated circuit upon the substrate film (Chen, ¶[0024] and De Vaan, ¶¶[0036]-[0037]). 
Regarding claim 10 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the substrate film is cut after positioning the at least one component (Haag, ¶[0032] and Rönkä, ¶¶[0070]-[0072]).
Regarding claim 11 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the substrate film comprises or is substantially made of plastic material (e.g. polycarbonate (PC), Haag, ¶[0032], De Vaan, ¶[0025], and Rönkä, ¶[0064]).
Regarding claim 12 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the substrate film comprises or is substantially made from polyethylene terephthalate (PET), acrylonitrile-butadiene-styrene (ABS), polycarbonate (PC) (Haag, ¶[0032], De Vaan, ¶[0025] and Rönkä, ¶[0064]).
Regarding claim 13 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the substrate film comprises silicon (e.g. glass fiber, De Vaan, ¶[0025]). 
Regarding claim 15 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein said printing incorporates screen printing (Haag, ¶[0033], De Vaan ¶[0027] and Rönkä, ¶[0066]). 
Regarding claim 16 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein said printing is implemented utilizing gravure printing, flexography, ink jetting (Haag, ¶[0033], De Vaan ¶[0027] and Rönkä, ¶[0066]). 
Regarding claim 17 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the at least one electronic surface mountable integrated circuit comprise a flip chip (Rönkä, ¶¶[0019], [0060] and [0069]). 
Regarding claim 18 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein in-mold labeling or decoration is utilized to produce a visible and visually distinguishable feature underneath the outer surfaces of a material molded over the substrate (Haag, ¶[0031]). 
Regarding claim 19 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein material is molded over the substrate film, said material being optically substantially translucent material, said material comprising at least one material selected from the group consisting of: polycarbonate (PC), polyethylene terephthalate (PET) (Haag, ¶[0049] and Rönkä, ¶[0074]).
Regarding claim 22 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the at least one electronic surface-mountable component is disposed on the substrate film by a pick and place machine (Haag, ¶[0063], De Vaan, ¶[0029] and Rönkä, Fig. 3a and ¶[0060]).
Regarding claim 23 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the at least one electronic surface-mountable integrated circuit has a plurality of surfaces, and wherein, after being disposed on the flexible substrate film, only a first surface of the plurality of surfaces is at least partially in substantial contact with at least a first respective conductive contact area and the substantially non-conductive adhesive (De Vaan, Fig. 2c and Rönkä, Fig. 2b and ¶[0058]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (US 2009/0108985, hereinafter “Haag,” previously cited) in view of De Vaan et al. (US 2016/0316570, hereinafter “De Vaan,” previously cited), Hodrinsky et al. (US 2013/0153935, hereinafter “Hodrinsky,” previously cited), and Rönkä et al. (US 2012/0038593, hereinafter “Rönkä”, previously cited).  
Regarding claim 21, Haag teaches in Fig. 1 (shown above) and related text, an electronic product comprising: 
a flexible substrate (22, Fig. 1 and ¶[0032], where it is noted that according ¶[0054] of the instant application as published polycarbonate (PC) substrate disclosed by Haag is considered to be a flexible substrate film) provided with printed conductive traces of conductive ink defining a plurality of conductors (e.g. 44, 46, 48 and 50, Fig. 1 and ¶¶[0034], [0037] and [0039]), at least one electronic component (e.g. LEDs, ¶[0038]), the electronic component being further physically secured to the substrate by a molded plastic encapsulation layer covering said at least one electronic component and at least part of the substrate (Abstract and ¶¶[0048]-[0051],where it is further noted that the recitation of “molded plastic” in the claim is a product-by process claim and therefore is treated according to MPEP § 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Haag teaches the structure the claimed method does not distinguish from the prior art), 
wherein the substrate, comprising the plurality of conductors and the at least one electronic component thereon, is thermoformed after the at least one electronic surface-mountable component is placed on the substrate (¶¶[0040]-[0052], it is further noted that the recitation of “thermoformed after the at least one electronic component is placed on the substrate” in the claim is a product-by process claim and therefore is treated according to MPEP § 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Haag teaches the structure the claimed method does not distinguish from the prior art); 
wherein at least part of the substrate and the at least one electronic component thereon are overmolded (Haag, Abstract and ¶¶[0048]-[0051]), 
wherein the conductive ink is a polymer thick film paste (¶¶[0034], [0037] and [0039], where it is noted that the conductive ink, such as, DuPont Silver Conductor 5096, disclosed by Haag is polymer thick film paste as evidenced by “Polymer SilverSelector Guide,” DuPont, Sept. 29, 2005 and “DuPont Conductive Silver Compositions for General Purpose Air-Dry Application Technical Data Sheet,” previously cited).
Haag, however, does not explicitly teach that the conductive traces are cured and define a plurality of contact areas along with the plurality of conductors.  Haag, also, does not explicitly teach that drops of substantially non-conductive adhesive are provided to only electronic component attachment locations on the substrate prior to mounting thereon the at least one electronic surface-mountable integrated circuit and that the at least one electronic surface-mountable integrated circuit is disposed on the plurality of contact areas of the substrate after the substantially non-conductive adhesive is provided so as to electrically connect therewith and to retain the at least one electronic surface-mountable integrated circuit in place, wherein the substantially non-conductive adhesive is provided to secure the at least one component mechanically to the substrate film.  Moreover, Haag does not explicitly teach that the flexible substrate film has a thickness in the order of magnitude of tenths of millimeters or less and that the substrate having a 3D shape is constructed after the printed conductive traces were cured.   Lastly, Haag does not explicitly teach that the electronic product further comprises at least one further substrate film having a plurality of conductive traces of conductive ink thereon, the plurality of conductive traces of the at least one further substrate film defining a plurality of conductors and a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit and tha2 of 15Amendment dated November 30, 2021Application No.: 14/198,833t the flexible substrate and the Attorney Docket No.: 44605-12at least one further substrate film are stacked to form aggregate substrates at least locally on an initial substrate and, as a result, that the aggregate substrate including the flexible substrate and the at least one further substrate film are thermoformed after the at least one electronic surface-mountable integrated circuit is deposed on the substrate.
De Vaan, in a similar field of endeavor, teaches in Figs. 1, 2a-2c (shown below) and related text, an electronic product comprising a flexible substrate with printed and cured conductive traces of conductive ink (3, Fig. 2b and ¶¶[0027]-[0029] and [0036]) defining a plurality a plurality of conductors and a plurality of contact areas (Fig. 2b) wherein an at least one electronic surface-mountable integrated circuit (4, Fig. 2b and ¶[0029], where it is noted the electronic component disclosed by De Vaan is considered an integrated circuit as it comprises one or more SSL dies having one or more SSL devices) is disposed on the plurality of contact areas  of the substrate so as to electrically connect therewith and to retain the at least one electronic surface-mountable integrated circuit in place (¶¶[0031]-[0036]) in order to form a non-planar  electronic product at a reduced cost (¶¶[0003] and [0005]).  De Vaan also teaches an adhesive on the substrate at the electronic component attachment locations (¶[0031]), wherein the adhesive is provided to secure the at least one component mechanically to the substrate film (¶[0031]).  To the extent that De Vaan does not explicitly teach that the adhesive is substantially non-conductive and is provided prior to mounting of the at least one electronic surface-mountable integrated circuit on the substrate, providing non-conductive adhesive in the electronic product disclosed by De Vaan prior to mounting of the at least one electronic surface-mountable integrated circuit on the substrate would be obvious to one or ordinary skill in the art and is well-known in the art as evidenced by Hodrinsky.  Specifically, Hodrinsky teaches an electronic product that includes an adhesive that is substantially non-conductive (507, Fig. 5, step (a) and ¶¶[0044], [0053]-[0054]) that is provided to only electronic component attachment locations on the substrate (Fig. 5, step (a) and ¶¶[0053]-[0054]) prior to mounting thereon the at least one electronic surface-mountable integrated circuit (Fig. 5, step (b) and ¶¶[0043]) and [0053]) as an alternative to disposing the electronic surface-mountable component prior to providing the adhesive (Fig. 4, ¶¶[0048]-[0049]) in order to secure the at least one electronic surface-mountable component to the substrate (¶[0048]).  Additionally, it is noted that the limitations of the claim specifying the process by which the specific parts of the electronic product are made or the timing thereof, such as, how the plurality of conductive traces of conductive ink are made or timing thereof (e.g. by printing and curing at a specific time within a process of making the electronic product), timing of when the drops of substantially non-conductive adhesive are provided (e.g. prior to mounting  of at least one electronic surface-mountable integrated circuit), when the electronic surface-mountable integrated circuit is disposed (e.g. after providing the substantially non-conductive adhesive), and when the substrate having a 3D shape is constructed (e.g. after conductive traces are cured), are all directed to the process by which the claimed product is made and thus render the claim a product-by-process claim that may be treated according to MPEP § 2113, which states that even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since the combined teaching of Haag, De Vaan and Hodrinsky discloses all the claimed structure, the claimed method does not distinguish from the prior art. 
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include a plurality of conductors and a plurality of contact areas as disclosed by De Vaan as part of the printed conductive traces of conductive ink disclosed by Haag and to dispose the at least one electronic surface-mountable integrated circuit on the plurality of the contact areas of the substrate so as to electrically connect therewith and to retain the at the at least one electronic surface-mountable component in place, as well as, to provide drops of substantially non-conductive adhesive to only electronic component attachment locations on the substrate film prior to mounting thereon the at least one electronic surface-mountable integrated circuit as disclosed by Hodrinsky in order to form a non-planar electronic product at a reduced cost.
Furthermore,  Rönkä, in a similar field of endeavor, teaches an electronic product similar to that disclosed by  Haag, De Vaan, and Hodrinsky that includes a flexible substrate film made from some of the same materials as those disclosed in the instant application, wherein the flexible substrate film thickness may be within 50 to 500 µm (i.e. 0.05 to 0.5  millimeters, ¶[0056]), which covers the claimed range of tenths of a millimeter or less, in order to meet specific design requirements and/or requirement for a desired application (¶[0056]).  Moreover, Rönkä also teaches that the electronic product may comprise multiple substrate films, each having a plurality of conductive traces of conductive ink defining a plurality of conductors and a plurality of conductive contact areas, that that can be stacked to form an aggregate substrates (¶¶[0063]-[0072]) prior to further subjecting them to various treatments of the manufacturing process depending on specific design requirements (¶[0063]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the flexible substrate having the thickness disclosed by Rönkä, in the electronic product disclosed by the combined teaching of Haag, De Vaan and Hodrinsky, in order to meet specific design requirements and/or requirement for a desired application.  Moreover, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to provide at least one further substrate film with the plurality of conductive traces of conductive ink on the at least one further substrate film, where the plurality of conductive traces of the at least one further substrate film define a plurality of conductors and a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit, where Attorney Docket No.: 44605-12the flexible substrate film and the at least one further substrate film form aggregate substrates at least locally on an initial substrate, as disclosed by Rönkä, in the electronic product disclosed by Haag, De Vaan, and Hodrinsky in order to meet specific design requirements for the electronic product.  It is noted that once the flexible substrate film and the at least one further substrate film are stacked to form the aggregate substrates, the aggregate substrates would be thermoformed in the subsequent step.

Response to Arguments
Applicant's arguments filed March 31 have been fully considered but they are not persuasive.  To begin with, the applicant argues on pages 10-12 of the filed response that the applied art, whether taken alone or in any proper combination, fails to disclose, teach, or suggest at least the limitation of “providing at least one further substrate film” and “printing a plurality of conductive traces of conductive ink on the further substrate film, the plurality of conductive traces of the at least one further substrate film defining a plurality of conductors and a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit; stacking at least the substrate film and the at least one further substrate film to form aggregate substrates at least locally on an initial substrate; after disposing the at least one electronic surface-mountable integrated circuit on the substrate film, thermoforming the aggregate substrates”.   Specifically, the Applicant argues that Rönkä fails to teach the claimed aggregate substrate that includes several substrate films stacked together.  According to the Applicant, Rönkä “merely discloses an aggregate of a single substrate film and layers of electronics arranged on the single substrate film”.  Namely, the Applicant argues that “Ronka suggests only using a single substrate film in a multilayer structure”.  The Applicant then suggests that the “reasoning proposed in the Office Action has been improperly gleaned from Applicant’s own specification and that conclusion of obviousness is an exercise of impermissible hindsight”. The examiner respectfully disagrees.
To begin with, as discussed above in the rejection of claim 1, Rönkä teaches that a substrate, provided with electronics comprising both the support electronics for driving the optoelectronic elements etc. and the actual optoelectronic elements may be a “multilayer film comprising the aforesaid electronics and elements spread between different layers thereof” (¶[0063]).  The phrases “multilayer film” and “different layers” clearly suggest a presence of different layers rather than single (substrate) layer as argued by the Applicant.  This idea of laminating layers with electrical components in order to form a multi-layer film structure substrate is further discussed by Rönkä in paragraphs [0036] and [0072].  Specifically, Rönkä discusses that some of the method steps shown in Fig. 3b used in manufacturing of the disclosed electronic product may be carried out by a roll-to-roll process in which “desired elements … may be deposited on a continuous ‘roll’ substrate” with “several material layers” being “joined together ‘on the fly’, and the aforesaid elements such as electronics may be structured on them prior to, upon, or after the actual joining instant” where “[t]he source layers and the resulting band-like aggregate entity may be further subject to various treatment during process” (¶[0072]).   Thus, contrary to the Applicant’s argument Rönkä explicitly discloses joining a plurality of substrates (material layers) together to from an aggregate substrate, with each substrate including desired electronic elements as needed.  The statement such as “[t]he resulting (aggregate) substrate may be a multilayer film” and “several material layers” are joined together to form an aggregate entity (substrate), clearly indicate that plurality of material layers/films/substrates are joint together rather than that a single material layer/film/substrate is used, as argued by the Applicant.   Moreover, contrary to the Applicant’s argument, Rönkä discusses that separate layers may be initially formed and then brought together to form multilayer (aggregate) substrates when using the time and cost effective roll-to-roll process,  depending on a specific design requirements (¶[0072]).  Accordingly, rather than relying on impermissible hindsight, the motivation for forming the aggregate substrates comes directly from Rönkä.
Lastly, contrary to the Applicant’s assertion the claims 1 and 21 are written in clear and proper manner and thus do not contain any informalities, it is noted that inconsistent use of claim terms makes claims confusing and, in some instances, leads to indefiniteness issues, as noted above with respect to claim 21, where “flexible substrate”, “substrate” and “substrate film” appeared to have been used interchangeably.

Relevant Prior Art
The following prior art is considered relevant to the instant invention but not relied upon in any of the rejections:
Papakostas et al. (US 2005/0145045) teaches a method for manufacturing an electronic produce comprising printing a plurality of conductive traces of conductive ink (304, 306, Fig. 8 and ¶[0049]) on first and second flexible substrates (300, 302, Fig. 8 and ¶[0048]) and staking the first and second substrates together to form an aggregate substrate (¶[0052]).
Oda et al. (US 2004/0110321) teaches a method for manufacturing an electronic produce comprising printing a plurality of conductive traces of conductive ink (P, Fig. 7A and ¶[0099]) on first and second substrates (20a and 20b, Fig. 7Aand ¶[0099]) and staking the first and second substrates together to form an aggregate substrate (23, Fig. 7A, ¶[0099]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             

/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	8/12/2022